I cannot concur in the opinion prepared by Mr. Justice McDONALD.
Plaintiffs' claim is stale. It is true that ejectment could not have been brought during the lifetime of their mother who had a life lease of the property, but a bill to set aside the deed could have been filed. While the doctrine of laches is not controlled by the statute of limitations, yet equity will adopt the statute rather than the doctrine unless there is some good reason for doing otherwise. No such reason exists in this case.
It is evident that the grantor was subject to spells of melancholy during which he cried, threatened to kill himself, was taciturn, very unsocial, and committed crazy acts. But the evidence is equally clear that such spells were periodic only, and, when not so suffering, he was mentally capable of transacting business and executing a deed.
In 1902, when the deed was given to the daughter, the 80-acre farm was worth about $2,000, because it was poor soil, being sand and marsh, had no buildings of much account, and returns from it were very meager. By reason of demand for summer resort purposes, the farm is now conceded to be worth $100,000. Subject to the life estate of the mother the farm was not, at the date of the deed, much of a gift, for, if then divided among the three children, it would have netted but a pittance for each, subject *Page 544 
to the dower right of the mother. It was not then worth family dissension or fighting over, but now affords an incentive for this suit.
When the deed was executed defendant was 16 years of age, and plaintiffs were of full age. The record is not clear, but, as I understand it, the defendant, with the knowledge of plaintiffs, went to Pontiac and brought Mr. Nusbaumer to the home before the deed was made, and later Mr. Nusbaumer had Mr. Samuel J. Patterson, an attorney at Pontiac, prepare the deed, and the two then drove to the farm and there the deed was executed. The mother, the two plaintiffs, defendant, and her half-sister, Mrs. Mitchell, were all at the farm that day and knew the two men were there on a business errand, and I am satisfied that, in a home where so little occurred, such an event was not passed over without knowledge of its purpose. I am of the opinion that the whole family knew what was then done.
Plaintiff George Gatz was 48 years of age at the time of the hearing, and he testified:
"Q. You know your mother had the life use of this farm after your father's death?
"A. I didn't know how it was going, hardly. I talked with my mother about something about the farm after my father died. The first talk I had with her was about 10 years after father's death; that was about 14 years ago, and no one was present but she and I. I couldn't tell you now what we did say; I don't remember in a general way what we talked about. I don't know whether I wanted her to do something about the farm or not; I did talk with her about doing something about the farm, but I don't know what I told her. * * *
"Q. Now, do you recall an occasion at the breakfast table when Will Craig and Frank Craig were there repainting the house, of the fact that Hattie had a deed to it, being talked about? *Page 545 
"A. If they did talk about it, I forgot about it.
"Q. George, you won't say that wasn't talked about in your presence when the Craig boys were over there? Yon wouldn't swear there wasn't any such talk?
"A. I wouldn't swear there wasn't, no."
Plaintiff Henry Gatz testified.
"Q. Henry, were you at home on occasions when Joe Nusbaumer came out when your father was sick the last time?
"A. Yes, but I wasn't inside, see? * * *
"Q. And your mother asked you to hitch up the horse so your mother could drive down and get Joe?
"A. I don't know —
"Q. Well, you did hitch up the horse?
"A. Yes, I guess I did, anyway.
"Q. You don't remember?
"A. No, I don't remember.
"Q. Your mother told you your father wanted to see Joe Nusbaumer, didn't she?
"A. Yes.
"Q. What did she tell you?
"A. Well, I don't know exactly.
"Q. You don't remember now?
"A. No. She said she wanted to see Joe Nusbaumer but I don't remember why it was or anything of the kind.
"Q. Well, you understood at the time it was for the purpose of making some disposition about the farm?
"A. Yes. * * * After my father died I made arrangements with my mother that I would work the farm on shares for her.
"Q. And did work the farm on shares for her during practically all the rest of her life?
"A. Well, yes, but it took all of it to pay taxes and to live on mostly.
"Q. And you knew that your mother had a life use of this farm? *Page 546 
"A. Yes.
"Q. She told you that, didn't she?
"A. Yes.
"Q. And she told you that your father had given Hattie the deed after she got the life use of it?
"A. She didn't say anything about that.
"Q. But she did tell you that she had a life use of it?
"A. Yes.
"Q. And she told you that it was on this business that Joe Nusbaumer came out that day, didn't she?
"A. Yes.
"Q. When did she first tell you that?
"A. Well, she told me that after — a week or so after he come there."
The mother must have known of the giving of this deed for she claimed a life lease under its terms, and both plaintiffs were fully aware of the life lease.
Mr. Nusbaumer is dead. The deed was recorded in August, 1902, 23 years before this suit was heard in the circuit.
Plaintiff Henry Gatz met with an injury resulting in the amputation of one of his legs. But for the 23 years that his mother claimed possession of the premises under the life lease in the deed he worked the land on shares, dealing with his mother as having a life estate. The deed must have been satisfactory to the mother, for it was executed by her husband without her joining as a grantor and she accepted the provision therein giving her a life lease of the premises.
There is nothing in the case establishing any claim of the sons upon the bounty of their father.
The decree should be reversed and the bill dismissed, with costs to defendant.
FEAD, C.J., and NORTH and FELLOWS, JJ., concurred with WIEST, J. *Page 547